Citation Nr: 1042265	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to an increased (compensable) rating for hearing 
loss of the right ear with tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision by the RO in St. Louis, 
Missouri that denied service connection for hearing loss of the 
left ear, and denied an increase in a noncompensable rating for 
hearing loss of the right ear with tinnitus.  A personal hearing 
was held before the undersigned Veterans Law Judge in September 
2009.  In November 2009, the Board remanded the case to the RO 
for additional evidentiary development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran currently has left ear hearing loss which was 
neither incurred in nor aggravated by active service.

2.  Service-connected right ear hearing loss is manifested by no 
more than Level III hearing impairment.

3.  The Veteran's service-connected tinnitus is intermittent and 
recurrent.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by 
the Veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.307, 3.309 (2010).

2.  The criteria for a compensable rating for right ear hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.383, 3.385, 4.2, 4.7, 4.10, 4.85 including Diagnostic 
Code 6100, 4.86 (2010).   

3.  The criteria for a separate 10 percent rating for tinnitus of 
the right ear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100%" 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters 
dated in February 2008.  Additional notice was sent in January 
2010 and the claims were readjudicated in a September 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service treatment records reflect that bilateral hearing loss was 
noted on entrance and separation medical examinations.  
Audiometric testing on entrance examination in December 1963 
revealed right ear decibel thresholds of 15, 5, 5, 25, and 50, 
and left ear decibel thresholds of 15, 10, 35, 60, and 65, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
(converted to current ISO standards).  The examiner diagnosed 
deafness.  Audiometric testing on separation examination in 
December 1967 revealed right ear decibel thresholds of 20, 10, 
40, 60, and 65, and left ear decibel thresholds of 20, 10, 25, 
40, and 55, at the respective frequencies of 500, 1000, 2000, 
3000, and 4000 hertz.  The examiner diagnosed bilateral hearing 
loss, existing prior to entry into service.  Service treatment 
records also reflect treatment for aseptic meningitis in November 
and December 1966.

VA examination reports dated in March and April 1997 reflect that 
the Veteran reported that he had bilateral hearing loss for about 
ten years.  He reported noise exposure in service without hearing 
protection, and said that currently he was a carpenter foreman.  
Audiometric testing revealed right ear decibel thresholds of 25, 
35, 50, 75, and 75, and left ear decibel thresholds of 25, 30, 
80, 90, and 100, at the respective frequencies of 500, 1000, 
2000, 3000, and 4000 hertz.  Maryland CNC word list speech 
recognition scores were 94 percent in the right ear and 78 
percent in the left ear.  The examiner diagnosed bilateral 
sensorineural hearing loss, as well as intermittent tinnitus 
which had lasted for several years.

The Veteran has submitted statements to the effect that his in-
service meningitis may have damaged his hearing.

VA treatment records from 2004 to 2008 reflect bilateral hearing 
loss.

At a May 2008 VA audiological examination, audiometric testing 
revealed right ear decibel thresholds of 30, 40, 70, 80, and 95, 
and left ear decibel thresholds of 30, 40, 75, 95, and 90, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  
Maryland CNC word list speech recognition scores were 88 percent 
in the right ear and 92 percent in the left ear.  The Veteran 
denied tinnitus, and the examiner thus found that the condition 
did not exist.  The diagnosis was mild to profound degree 
sensorineural hearing loss for both ears.  


The examiner opined that left ear hearing loss was less likely as 
not (less than 50/50 probability) caused by or a result of 
military related acoustic trauma, noting that the 1963 entrance 
examination showed pre-existing hearing loss bilaterally, and the 
1965 exit examination showed an increase (worsening) of hearing 
loss in the right ear relative to the entrance examination.  Exit 
thresholds for the left ear were consistent with entrance data 
and therefore documented that military acoustic trauma did not 
aggravate the existing pre-entrance hearing loss.  He had a 
significant history of post-military occupational (carpenter) and 
recreational (woodworking) noise exposure which may account for 
his current degree of hearing loss.

In November 2009, the Board remanded this appeal primarily for a 
VA examination to determine the etiology of current left ear 
hearing loss, and the severity of right ear hearing loss.

At an April 2010 VA examination, the examiner reviewed the 
Veteran's claims file, and noted that the service treatment 
records did not show that in-service meningitis resulted in 
decreased hearing acuity.  The Veteran reported that prior to 
service, he worked in his parents' restaurant for many years.  He 
said that during service in the Navy, off the coast of Vietnam, 
he was exposed to noise from 5-inch guns, 40-millimeter guns, and 
ship noise without hearing protection.  Following service he 
worked as a cable splicer and installer for two years, and then 
became a carpenter at general construction sites where he was 
exposed to equipment noise such as a skill saw with periodic 
hearing protection used during his 40-year career.  He also 
reported that he hunted during his childhood.  He complained of 
tinnitus that occurred once in a while, and in only one ear at a 
time.  The examiner noted that the tinnitus was recurrent and 
intermittent.

Audiometric testing revealed right ear decibel thresholds of 30, 
45, 65, 90 and 95, and left ear decibel thresholds of 30, 50, 85, 
95, and 95, at the respective frequencies of 500, 1000, 2000, 
3000, and 4000 hertz.  Maryland CNC word list speech recognition 
scores were 92 percent in the right ear and 74 percent in the 
left ear.  The examiner noted that testing revealed mild to 
profound sensorineural hearing loss at 250-8000 hertz in the 
right ear.  Results for the left ear revealed hearing to be 
within normal limits at 250 hertz, sloping to a mild to profound 
sensorineural hearing loss at 500-8000 hertz.  Word recognition 
was good in the right ear and fair in the left ear.  The examiner 
noted that the Veteran's hearing difficulty had a significant 
effect on his occupation.

The examiner opined that the etiology of the Veteran's pre-
service hearing loss could be addressed only with speculation.  
The examiner found that audiometric tests upon service entrance 
and separation did not show a decrease in hearing acuity when the 
separation audiometric test results were compared with the 
entrance audiometric test results, and that therefore aggravation 
of pre-existing left ear hearing loss was not shown.  He 
discussed the results from a March 1997 VA audiometric 
examination, and found that such results showed a significant 
drop in hearing thresholds approximately 30 years after 
separation.  He opined that the etiology of his loss at this 
point could be attributed to his 30 years of working as a 
carpenter and the aging process.

Service Connection for Left Ear Hearing Loss

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of which 
depends on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Based on the recent audiometric findings, the Board finds that 
the Veteran has a current left ear hearing loss disability as 
defined by VA (see 38 C.F.R. § 3.385). The issue remains whether 
service connection is warranted for left ear hearing loss.

A veteran will be presumed to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden falls 
on the government to rebut the presumption of soundness.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability existed 
prior to service and (2) that the preexisting disability was not 
aggravated during service. 

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

As noted above, decreased bilateral hearing acuity was noted on 
entrance examination in 1963, and thus the Veteran's left ear 
hearing acuity is not presumed to have been sound upon service 
entrance.  Hence, service connection may only be awarded for this 
condition if it is shown that it was permanently aggravated by 
military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


Evidence in support of the claim includes statements by the 
Veteran to the effect that he incurred hearing loss in service, 
the fact that the Veteran was exposed to acoustic trauma in 
service, and evidence showing that he has sensorineural hearing 
loss in the left ear.

Evidence weighing against the claim includes medical evidence 
showing that he had left ear hearing loss prior to service, and 
multiple VA medical opinions by examiners who concluded, after 
reviewing all of the medical evidence of record including 
audiometric tests in service, that the Veteran's pre-existing 
left ear hearing loss did not increase in severity during service 
and was not permanently aggravated by service.  There is no 
medical evidence linking current left ear hearing loss with 
acoustic trauma in service, and the medical evidence does not 
show that this condition increased in severity during service.

The Veteran is competent to report that he experiences hearing 
loss.  However, he does not have the requisite medical 
credentials to link his current left ear hearing loss to noise 
exposure in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Jandreau, supra; Buchanan, supra.  Moreover, his opinion 
is outweighed by multiple medical opinions of record linking his 
left ear hearing loss to pre-service events, post-service noise 
exposure as a carpenter for many years, and the aging process.

The Board notes that the Veteran's exposure to in-service 
acoustic trauma is conceded.  However, none of the evidence on 
file specifically links the Veteran's left ear hearing loss with 
service, and the weight of the evidence does not show that the 
preexisting left ear hearing loss was permanently worsened by 
service.

Therefore, the Board finds that the preponderance of the evidence 
is against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
49.


Increased Rating for Right Ear Hearing Loss with Tinnitus

The Veteran contends that his service-connected hearing loss of 
the right ear with tinnitus is more disabling than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes. 38 C.F.R. § 4.27.  When rating the veteran's 
service-connected disability, the entire medical history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The 
current level of disability, however, is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it provides the 
most accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending. In those 
instances, it is appropriate to apply staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In a May 1997 rating decision, the RO granted service connection 
for sensorineural hearing loss of the right ear with tinnitus, 
rated noncompensable under Diagnostic Code 6100.  This rating has 
remained in effect to the present day.

In January 2008, the Veteran filed a claim for an increased 
rating for service-connected right ear hearing loss.  In an 
August 2008 rating decision, the RO denied an increase in a 
noncompensable rating for hearing loss of the right ear with 
tinnitus, and the instant appeal ensued.


With respect to the Veteran's service-connected right ear hearing 
loss with tinnitus, the Board finds that the preponderance of the 
evidence reflects that the Veteran has recurrent, intermittent 
tinnitus.  Such symptomatology is consistent with a 10 percent 
rating under Diagnostic Code 6260 for tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Note (1) to this Diagnostic Code 
provides that a separate evaluation for tinnitus may be combined 
with an evaluation under Diagnostic Code 6100 except when 
tinnitus supports an evaluation under that Diagnostic Code.

The Board finds that as the Veteran's service-connected tinnitus 
symptomatology is separate and distinct from the service-
connected right ear hearing loss symptoms, a separate disability 
rating for such tinnitus symptoms is appropriate here.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 
4.14.  Accordingly, the Board finds that a separate 10 percent 
rating is warranted for service-connected tinnitus of the right 
ear.  

As to the service-connected right ear hearing loss, under the VA 
rating schedule, hearing impairment is evaluated based on 
audiological testing, including a pure tone audiometry test and 
the Maryland CNC controlled speech discrimination test. 38 C.F.R. 
§ 4.85.  The pure tone threshold average is the average of the 
pure tone thresholds, in decibels, at 1000, 2000, 3000 and 4000 
Hertz, shown on a pure tone audiometry test.  38 C.F.R. § 4.85.  
To find the appropriate disability rating based on test results, 
the pure tone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  See 
38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of 
both ears are then considered together to establish a disability 
rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.

When the pure tone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral 
hearing impairment level is determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  As an initial matter, the Board finds that an 
exceptional pattern of hearing under 38 C.F.R. § 4.86 in the 
context of the Veteran's most recent VA examinations has not been 
shown and that regulation is inapplicable.

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  
However, if hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more, compensation is 
payable for hearing impairment in both the service-connected and 
non-service-connected ears if hearing impairment in the non-
service-connected ear is a disability by VA standards.  38 C.F.R. 
§ 3.383(a)(3).  VA regulations specify that impaired hearing is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The evaluation of hearing impairment applies a rather structured 
formula that is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

On VA examination in March 1997, the pure tone threshold average 
was 59 decibels in the right ear and 75 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 78 percent in the left ear.  
Those results correspond with a hearing impairment level in the 
right ear of II, under Table VI.  Considered with a hearing 
impairment level of I in the left ear, those test results are 
consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

On VA examination in May 2008, the pure tone threshold average 
was 71 decibels in the right ear and 75 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
Those results correspond with a hearing impairment level in the 
right ear of III, under Table VI.  Considered with a hearing 
impairment level of I in the left ear, those test results are 
consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

On VA examination in April 2010, the pure tone threshold average 
was 74 decibels in the right ear and 81 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 74 percent in the left ear.  
Those results correspond with a hearing impairment level in the 
right ear of II, under Table VI.  Considered with a hearing 
impairment level of I in the left ear, those test results are 
consistent with a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

The Board notes that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
this case, the VA examiner in April 2010 noted the functional 
impairment caused by the Veteran's hearing loss, which included 
difficulty hearing.  The Board finds that such functional 
impairment, in addition to the Veteran's other reports, has been 
appropriately considered but the overall evidence, as previously 
discussed, fails to support assignment of a compensable 
evaluation.

The Board appreciates the difficulties which the Veteran says he 
experiences because of his hearing loss.  However, according to 
the recent audiological test results, compared to the rating 
criteria, his right ear hearing loss is noncompensable.  
Lendenmann, supra.  In sum, the Board finds that for these 
reasons and bases, the preponderance of the evidence is against 
an increased compensable rating for hearing loss of the right 
ear, throughout the rating period on appeal.  See Hart, supra.

As to whether the record raises the matter of referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case for the 
disabilities on appeal reasonably describe the Veteran's 
symptomatology and level of disability.  The Veteran's hearing 
loss is manifested by difficulty hearing speech.  The rating 
criteria contemplate speech reception thresholds and ability to 
hear spoken words on Maryland CNC testing.  Hence, the rating 
criteria contemplate the Veteran's symptomatology.  Referral for 
consideration of an extraschedular rating is therefore not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  
Audiologists' reports as to the effects of hearing loss on 
occupational functioning and daily activities can support 
consideration of an extraschedular evaluation.  See Martinak, 
supra.  The evidence reflects that the VA examiners reviewed the 
claims file and considered the Veteran's reports that his hearing 
loss affected his ability to hear conversations.  The Board finds 
that referral for extraschedular evaluation is not indicated by 
the evidence.

As the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply, and the claim for a 
compensable disability rating for hearing loss of the right ear 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss of the left ear is denied.

An increased compensable rating for service-connected hearing 
loss of the right ear is denied.

A separate 10 percent rating for service-connected tinnitus of 
the right ear is granted.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


